Digitally signed by
                                                                               Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                            Illinois Official Reports                          the accuracy and
                                                                               integrity of this
                                                                               document
                                   Appellate Court                             Date: 2019.02.06
                                                                               10:56:11 -06'00'



             Cedarhurst of Bethalto Real Estate, LLC v. Village of Bethalto,
                              2018 IL App (5th) 170309



Appellate Court        CEDARHURST OF BETHALTO REAL ESTATE, LLC, Plaintiff-
Caption                Appellant, v. THE VILLAGE OF BETHALTO, ILLINOIS; ALAN
                       WINSLOW, in His Official Capacity as Mayor of the Village of
                       Bethalto; GERALD BOURLAND, in His Official Capacity as Trustee
                       of the Village of Bethalto; PERRY WITHERS, in His Official
                       Capacity as Trustee of the Village of Bethalto; JEFF MULL, in His
                       Official Capacity as Trustee of the Village of Bethalto; GARY BOST,
                       in His Official Capacity as Trustee of the Village of Bethalto; BRADY
                       DUGGER, in His Official Capacity as Trustee of the Village of
                       Bethalto; and DAN McRAE, in His Official Capacity as Trustee of the
                       Village of Bethalto, Defendants-Appellees.



District & No.         Fifth District
                       Docket No. 5-17-0309



Filed                  October 12, 2018



Decision Under         Appeal from the Circuit Court of Madison County, No. 17-MR-118;
Review                 the Hon. Philip B. Alfeld, Judge, presiding.



Judgment               Affirmed.


Counsel on             Gregory C. Mollett, Clark W. Hedger, and Tali L. Katz, of
Appeal                 Greensfelder, Hemker & Gale, P.C., of St. Louis, Missouri, for
                       appellant.
                               Robert L. Jackstadt and Charles P. Watkins, of Tueth, Keeney,
                               Cooper, Mohan & Jackstadt, P.C., of Edwardsville, for appellees.



     Panel                     JUSTICE CHAPMAN delivered the judgment of the court, with
                               opinion.
                               Justices Cates and Moore concurred in the judgment and opinion.


                                                OPINION

¶1         Cedarhurst of Bethalto Real Estate, LLC (Cedarhurst), is a corporate entity located in the
       Village of Bethalto (Village) that operates a local residential nursing home. Unique Homes
       Properties, Inc. (Unique Homes), had plans to develop a new senior citizen residential,
       nursing, and memory care facility in Bethalto. Cedarhurst filed suit against the Village and its
       mayor and trustees (collectively, defendants), alleging that the defendants must regulate
       development near the St. Louis Regional Airport and that the permission defendants granted
       Unique Homes violates the Village’s 2000 comprehensive plan because the tract of land is too
       geographically close to the airport. Defendants filed a motion to dismiss Cedarhurst’s
       complaint, alleging that Cedarhurst had no standing. On July 20, 2017, the trial court granted
       defendants’ motion. In its detailed order, the court found that because Cedarhurst was
       complaining about a third party’s planned land usage, it was required to plead direct personal
       special injury or damages. Cedarhurst was not able to plead personal damages connected to
       Unique Homes’ planned development, and so the court held that it lacked standing. For the
       reasons that follow in this opinion, we affirm the trial court’s order dismissing Cedarhurst’s
       complaint.

¶2                                                 FACTS
¶3         Cedarhurst alleges that Unique Homes is constructing a senior citizen residential and
       memory care facility in the Village and claims that the proposed site is in the flight path of the
       main runway of the St. Louis Regional Airport. The tract allegedly abuts the airport’s runway
       protection zone. Cedarhurst cites to the Village’s 2000 comprehensive plan, which Cedarhurst
       alleges required the Village to create an airport overlay district. The 2000 comprehensive plan
       serves as “a general plan to guide the future development and redevelopment of [Bethalto]”
       and is to be utilized by the Village trustees in reviewing all applications for development.
       Specifically, the 2000 comprehensive plan contains the following statement:
               “The creation of an airport overlay zoning district is perhaps the best technique to
               encourage compatible land uses around the airport. *** The FAA guidelines for land
               use compatibility are used to determine the permitted land uses and related
               development standards within the overlay district. Land uses that are sensitive to
               certain noise levels are not permitted within the overlay district, or portions thereof, in
               order to protect the public health, safety and welfare.”
       The defendants adopted a comprehensive plan in 2014 that no longer contains the quoted
       provision.

                                                    -2-
¶4         Cedarhurst asked for a meeting with the Village mayor in February 2017 to express its
       concerns that the planned location for the Unique Homes retirement facility “would be putting
       seniors’ health and safety at risk.” In addition, Cedarhurst complained that Unique Homes
       “was unfairly manipulating the development approval process—through political clout or
       otherwise.”
¶5         Ultimately, on March 31, 2017, Cedarhurst filed its complaint seeking declaratory,
       mandamus, and injunctive relief. In its declaratory judgment and mandamus counts,
       Cedarhurst asked the trial court, in part, to order the Village to comply with its 2000
       comprehensive plan, mandate that the Village create an airport overlay district, and prohibit
       the Village from taking any action on Unique Homes’ development applications. Cedarhurst
       also sought injunctive relief, asking the court to enjoin the defendants from allowing Unique
       Homes to proceed with its proposed senior living facility development.
¶6         The defendants filed a motion to dismiss, arguing that Cedarhurst lacked standing to bring
       any claim because it did not plead special injury or individualized harm and, alternatively, that
       there was no actual controversy between the parties in this case. More specifically, the
       defendants asserted that the Village had no obligation to create the airport overlay district. The
       defendants explained that the 2000 comprehensive plan was replaced by the 2014 plan, and
       thus Cedarhurst could not allege an actual controversy regarding the 2000 plan. Furthermore,
       the defendants stated that the plan was advisory in nature and did not constitute law, and thus
       the Village was under no obligation to implement any part of the plan. Finally, the defendants
       claimed that Cedarhurst had no interest in the alleged controversy because it had no personal
       claim, status, or right capable of being impacted by the development planned by Unique
       Homes.
¶7         The trial court granted the motion to dismiss on July 20, 2017. The court concluded that
       Cedarhurst lacked standing to complain about the use of someone else’s property, as it did not
       and could not allege a special personal damage different from any potential damage that the
       general public might suffer. Garner v. County of Du Page, 8 Ill. 2d 155, 158-60, 133 N.E.2d
303, 304-05 (1956); Bullock v. City of Evanston, 5 Ill. 2d 22, 33-34, 123 N.E.2d 840, 846
       (1954). In addition, the trial court found that even if Cedarhurst had standing to maintain this
       suit, the Village did not violate any ordinance that could result in a legitimate claim.
¶8         Cedarhurst timely filed its appeal from the trial court’s order.

¶9                                      LAW AND ANALYSIS
¶ 10       Our review of this issue is de novo. The underlying motion denied by the trial court was
       based upon sections 2-615 and 2-619 of the Code of Civil Procedure, both of which mandate
       de novo review. 735 ILCS 5/2-615, 2-619 (West 2016); Paul v. County of Ogle, 2018 IL App
       (2d) 170696, ¶ 34, 103 N.E.3d 585 (review of ruling on section 2-615 motion to dismiss is
       de novo); Glasgow v. Associated Banc-Corp., 2012 IL App (2d) 111303, ¶ 11, 980 N.E.2d 785
       (review of ruling on section 2-619 motion to dismiss is de novo). When ruling upon either a
       section 2-615 or section 2-619 motion to dismiss, the court should accept all well-pleaded facts
       in the complaint as true and make reasonable inferences from those facts in favor of the
       nonmoving party. Edelman, Combs & Latturner v. Hinshaw & Culbertson, 338 Ill. App. 3d
156, 164, 788 N.E.2d 740, 747 (2003).
¶ 11       Combined motions may be filed together but must be in separate parts pursuant to the two
       different sections of the Code of Civil Procedure utilized. 735 ILCS 5/2-619.1 (West 2016).

                                                   -3-
       Each section must contain the points or grounds upon which the argument to dismiss is based.
       Id. In a properly filed combined motion to dismiss, the court must first look to dismissal under
       section 2-619, which requires courts to view the complaint for its legal sufficiency in light of
       the raised defects, defenses, or other affirmative matters that may defeat or bar the claim.
       Edelman, Combs & Latturner, 338 Ill. App. 3d at 164.
¶ 12        Here, Cedarhurst and Unique Homes are in a similar line of business—senior residential
       homes. Cedarhurst claims that it filed this suit, in part, to protect the future residents of the
       Unique Homes development, as the planned development is located geographically close to a
       local regional airport. It alleges that the defendants have a nondiscretionary common law duty
       to protect community health and safety; that they must enforce all laws and ordinances
       prescribed by law; and that the 2000 comprehensive plan obligates the Village to regulate land
       use to ensure the health, public safety, and welfare of the community.
¶ 13        We first review the issue of Cedarhurst’s standing to file its action against the defendants
       because the issue would be dispositive.
¶ 14        Cedarhurst was not obligated to establish its standing in its complaint. However, once the
       defendants raised standing as an affirmative defense in their motion to dismiss, the burden
       shifted to Cedarhurst to establish that it has standing. Village of Willow Springs v. Village of
       Lemont, 2016 IL App (1st) 152670, ¶ 29, 70 N.E.3d 210.

¶ 15                                          Standing in General
¶ 16        The doctrine of standing serves to bar persons who have no interest in a controversy from
       filing suit. Glisson v. City of Marion, 188 Ill. 2d 211, 221, 720 N.E.2d 1034, 1039 (1999). Lack
       of standing is an “affirmative matter” that can be raised under section 2-619(a)(9) of the Code
       of Civil Procedure. 735 ILCS 5/2-619(a)(9) (West 2016); Greer v. Illinois Housing
       Development Authority, 122 Ill. 2d 462, 494, 524 N.E.2d 561, 575 (1988).
¶ 17        This case is distinctive in that Cedarhurst is complaining about actions and/or inactions by
       the defendants about property being developed by a third party, Unique Homes. The supreme
       court addressed the issue of standing in Garner v. County of Du Page, 8 Ill. 2d 155, a case
       structurally similar to this one and cited by the trial court as authoritative. In Garner, a
       taxpayer filed a suit against the county, seeking a declaration about the constitutionality of the
       county’s amendment to a zoning ordinance and also seeking injunctive relief. Id. at 157. The
       Du Page County Board had unanimously voted to amend an ordinance that reclassified a
       120-acre tract of land from farming to industrial. Id. Taxpayers, who were residents of
       Du Page County and owners of real estate in and around Naperville, filed suit. Id. The
       taxpayers alleged that their real estate was contiguous and in the general vicinity of the rezoned
       tract. Id. They argued that the rezoning was unreasonable, arbitrary, and capricious; that the
       rezoning would result in decreased property values; and that the rezoning was detrimental to
       the welfare of Naperville because there would likely be an increase in population due to the
       planned industrial use and the increase would overtax Naperville’s facilities for housing,
       education, water, sewage disposal, and traffic. Id. at 157-58. The facts included in the
       complaint revealed that none of the concerned taxpayers’ properties were contiguous to or in
       proximity of the rezoned tract. Id. at 158. The only evidence about property values was
       provided by a realtor who concluded that the rezoned tract was too distant from the taxpayers’
       properties to affect a value change. Id. To establish standing in a case where the complaining
       party alleges that corporate authorities have wrongfully allowed a use on someone else’s

                                                   -4-
       property, one “has the burden of proving that he has suffered a special damage by reason of
       such use which differs from that suffered by the general public.” Id. at 158-59. The supreme
       court concluded that if the rezoning posed some sort of threat to the complaining taxpayers, the
       threat would be no different than that posed to the general public. Id. at 159-60. In support, the
       court quoted a New York court’s opinion as follows:
                “ ‘As one may not assume the role of champion of a community to challenge public
                officers to meet him in courts of justice to defend their official acts, *** so one having
                only a general interest may not adopt the part of an advocate of municipal welfare ***
                to promote a judicial enforcement or interpretation of zoning regulations.’ ” Id. at 160
                (quoting Blumberg v. Hill, 119 N.Y.S.2d 855, 857 (Sup. Ct. 1953)).
       See also Swain v. County of Winnebago, 111 Ill. App. 2d 458, 250 N.E.2d 439 (1969) (holding
       that Swain, individually as owner of a shoe store in downtown Rockford, and Central City
       Council, a downtown business council, were unable to establish that they would personally
       suffer special damage (alleged increase of vehicular traffic and overtaxed area services) as a
       result of Winnebago County’s planned rezoning of property to permit development of a
       regional shopping center, and therefore they lacked standing to proceed with the declaratory
       judgment suit); Bullock, 5 Ill. 2d at 33-34 (holding that city residents failed to prove that they
       suffered a special damage by the city’s granted variation of use for a tract of land from
       single-family residential to commercial in an area with no development in the past 40 years);
       Koehler v. A Century of Progress, 354 Ill. 347, 349-50, 188 N.E. 445, 446 (1933) (holding that
       the complaining party lacked standing to seek injunctive relief to stop the use of public funds
       for a Chicago exposition because she had no special injury).
¶ 18       Our supreme court provided additional guidance on the requirements of standing in the
       case of Greer v. Illinois Housing Development Authority, 122 Ill. 2d 462. In Greer, a complaint
       was filed by neighborhood residents who owned property near a planned rehabilitation
       development housing project for low income tenants in Chicago. Id. at 470. At issue was the
       legitimacy of mortgage funding by the Illinois Housing Development Authority (IHDA). Id.
       The IHDA alleged that the plaintiffs lacked standing. Id. at 487. The court held that, provided
       that the complaining parties could establish “some injury in fact [whether actual or threatened]
       to a legally cognizable interest,” then the parties established standing. Id. at 492 (citing
       Glazewski v. Coronet Insurance Co., 108 Ill. 2d 243, 254, 483 N.E.2d 1263, 1268 (1985), and
       Warth v. Seldin, 422 U.S. 490, 500 (1975)). The actual or threatened injury needs to be
       “ ‘distinct and palpable,’ ” “ ‘fairly traceable’ ” to the defendant’s actions, and “substantially
       likely to be prevented or redressed by the grant of the requested relief.” Id. at 492-93 (quoting
       Havens Realty Corp. v. Coleman, 455 U.S. 363, 376 (1982) (“distinct and palpable”), and
       Village of Arlington Heights v. Metropolitan Housing Development Corp., 429 U.S. 252, 261
       (1977) (“fairly traceable”), and citing Immigration & Naturalization Service v. Chadha, 462
U.S. 919, 936 (1983) (substantial likelihood that if the relief is provided, the injury will be
       prevented or remedied)).
¶ 19       In deciding Greer, the supreme court did not mention or specifically overrule the Garner
       court’s “special damages” requirement to establish standing. The court began with the
       principle that standing in Illinois requires “some injury in fact to a legally cognizable interest.”
       Id. at 492 (citing Glazewski, 108 Ill. 2d at 254). The court then cited to several Illinois and
       United States Supreme Court cases to outline the precise meaning of “injury in fact to a legally


                                                    -5-
       cognizable interest.” Id. Based upon this careful analysis, we conclude that Greer explained
       and outlined what is required to establish standing and should be the standard used by courts.
¶ 20       While Garner and other similar cases required “special injuries” that are unique to the
       complaining party and different from what the general public would experience, we find
       common ground between those “special injuries” and the “injury in fact to a legally cognizable
       interest.” In Glazewski v. Coronet Insurance Co., 108 Ill. 2d at 254, the court did not rule on
       the standing issue but found that the plaintiffs, who alleged fraud against an insurance
       company, had no dealings with and had not purchased insurance from the defendant insurance
       company and, “therefore, have not alleged any actual injury in reliance on their conduct.”
       Essentially, the court found that the plaintiffs had no personal injuries resulting from the
       alleged frauds committed by the insurance company. Like the “special injuries” in Garner, the
       Glazewski plaintiffs were faulted for not having any direct relationship and injuries with the
       defendant. Similarly, in Glisson v. City of Marion, 188 Ill. 2d at 222, a taxpayer filed suit
       against the municipality that constructed a dam and reservoir that allegedly violated the Illinois
       Endangered Species Protection Act (520 ILCS 10/1 et seq. (West 1998)) and resulted in the
       elimination of two species from the area. At issue was whether the taxpayer had standing to file
       a complaint for declaratory judgment and injunctive relief. Glisson, 188 Ill. 2d at 223. The
       supreme court concluded that the taxpayer did not have standing, as he did not have a legally
       cognizable interest based upon the constitution’s right to a “ ‘healthful environment’ ” as that
       term was used in the Illinois Constitution. Id. at 231 (quoting Ill. Const. 1970, art. XI, § 2). The
       taxpayer also argued that he had standing as a naturalist who used the creek at issue for “food
       gathering, recreation, spiritual and educational activities, and on his lifestyle which he
       claim[ed] [was] ‘dependant on’ ” the creek. Id. The court disagreed, stating “that a party
       cannot gain standing merely through a self-proclaimed interest or concern about an issue, no
       matter how sincere.” Id. (citing Landmarks Preservation Council v. City of Chicago, 125 Ill.
2d 164, 175, 531 N.E.2d 9, 13 (1988)). We conclude that the terms “legally cognizable
       interest” and “injury in fact to a legally cognizable interest” require a distinct injury to the
       complaining party, even though the use of the term “special injury” is no longer commonplace.
       The injury must be either actual or threatened and must be distinct and palpable. Greer, 122 Ill.
2d at 492-93. To establish standing, there needs to be a connection between the complaining
       party and the defendant involving an injury to a legally cognizable interest.
¶ 21       Cedarhurst filed its complaint seeking three different forms of relief: declaratory,
       injunctive, and mandamus. As the rules regarding each type of relief vary somewhat, we will
       address each separately.

¶ 22                                        Declaratory Relief
¶ 23       To establish standing in a declaratory judgment suit, there must be an actual controversy
       between the parties. Underground Contractors Ass’n v. City of Chicago, 66 Ill. 2d 371, 375,
       362 N.E.2d 298, 300 (1977); Greer, 122 Ill. 2d at 493. An actual controversy is defined as
       being “a concrete dispute admitting of an immediate and definitive determination of the
       parties’ rights, the resolution of which will aid in the termination of the controversy or some
       part thereof.” Adkins Energy, LLC v. Delta-T Corp., 347 Ill. App. 3d 373, 376, 806 N.E.2d
1273, 1276 (2004); Greer, 122 Ill. 2d at 493. In addition, the party seeking declaratory relief
       must possess a personal claim, status, or right that could be affected if relief would be granted.
       Greer, 122 Ill. 2d at 493 (citing Underground Contractors Ass’n, 66 Ill. 2d at 375-76).

                                                    -6-
¶ 24       In this case, Cedarhurst cites to two supreme court cases as authority for all three forms of
       relief sought—People ex rel. Faulkner v. Harris, 203 Ill. 272, 67 N.E. 785 (1903), and County
       Commissioners of Pike County v. People ex rel. Metz, 11 Ill. 202 (1849). The plaintiffs in both
       of these cases sought writs of mandamus to compel a public officer to take action on matters of
       public concern. Faulkner, 203 Ill. 272 (citizen allowed to proceed against the mayor and
       alderman of the city of Champaign who were allegedly shirking official duties mandated by
       ordinances to keep and maintain all streets, alleys, and sidewalks clear and free from
       encroachments and obstructions); County Commissioners, 11 Ill. 202 (Pike County received
       funds appropriated for public works but then diverted some of the money to the general fund,
       and although relator had no individual interest in mandating compliance with the specified
       appropriation, the court found that he could do so because the matter was of public concern in
       having the public works improvements completed). Essentially, both mandamus cases did not
       require the complaining party to have any personal interest in the case and held that it was
       enough that the subject matter of the claims was of public concern. Faulkner, 203 Ill. at 277;
       County Commissioners, 11 Ill. at 208. Although these two cases allow the complaining party to
       bring a claim about a public matter, the plaintiffs in both cases were pursuing a writ of
       mandamus requiring a public official to act. Even though the cases could have some
       application to Cedarhurst’s mandamus count, nothing in these cases suggests application to
       declaratory judgment cases, and thus both cases are distinguishable.
¶ 25       Cedarhurst also cites to one case involving a declaratory judgment suit as authority. In the
       cited case, Tanner v. Solomon, 58 Ill. App. 2d 134, 135, 206 N.E.2d 528, 529 (1965), one
       member of a local fire and police board sought a declaratory judgment against the other
       members of the same board. The issue involved appointment of allegedly ineligible applicants
       to the police force. Id. The court ultimately concluded that the plaintiff did not have standing
       but stated in dicta that it had no problem in concluding that it was unnecessary for the plaintiff
       to have been directly impacted by the appointments. Id. at 138. As the citation to this aspect of
       the case was not part of the court’s holding, we do not find Tanner persuasive.
¶ 26       Cedarhurst makes no attempt to claim that it would be directly injured from the planned
       development of a competing residential facility, i.e., it raises no actual or threatened injury that
       is distinct. Instead Cedarhurst raises safety concerns for the prospective new tenants of the
       planned development. Furthermore, Cedarhurst has no actual controversy with the defendants
       in that it does not allege that it possesses a personal claim, status, or right capable of being
       rectified if declaratory judgment was granted. Greer, 122 Ill. 2d at 493. The three cases
       Cedarhurst cites do not support its claim of standing. We find that the analysis in Garner,
       coupled with the specific definition of the injury required for standing in Greer, establishes
       that Cedarhurst does not have standing. As the supreme court in Garner stated, “[t]his case is
       not the normal one where an owner of land is complaining of restrictions placed upon its use,
       but is the comparatively rare case in which it is claimed that corporate authorities have
       wrongfully permitted a use on the property of someone else.” Garner, 8 Ill. 2d at 158. Because
       the plaintiffs in Garner had no direct, personal injuries resulting from the rezoning of someone
       else’s property, the court held that they did not have standing to complain. Id. at 159. Similarly,
       Cedarhurst has no direct personal injuries, i.e., no injury in fact. Id. at 158-59; Greer, 122 Ill.
2d at 492. Cedarhurst’s property is not located near the tract of land at issue, and any claimed
       violations cause no direct impact to Cedarhurst. Although Cedarhurst is a citizen of the
       Village, none of the problems and/or violations it claims would occur if the development is


                                                    -7-
       allowed to proceed have any direct link to or impact upon Cedarhurst. We affirm the trial court
       court’s conclusion that Cedarhurst did not have standing to seek declaratory judgment against
       the defendants.

¶ 27                                          Injunctive Relief
¶ 28        To establish standing in a suit seeking injunctive relief, the complaining party must
       establish that he has a “clearly ascertainable right or interest which needs protection.” Village
       of Lake in the Hills v. Laidlaw Waste Systems, Inc., 143 Ill. App. 3d 285, 292, 492 N.E.2d 969,
       974 (1986). The party must claim injury to a “substantive interest he possesses which is
       recognized by statute or common law.” Id. (citing Glazewski, 108 Ill. 2d at 254). The injury
       must directly impact his property or rights and cannot be abstract. Id. “The doctrine is designed
       to insure that the courts are accessible to resolve actual controversies between parties and not
       address abstract questions, moot issues, or cases brought on behalf of others who may not
       desire judicial aid.” Id. (citing Illinois Municipal League v. Illinois State Labor Relations
       Board, 140 Ill. App. 3d 592, 598, 488 N.E.2d 1040, 1044 (1986)).
¶ 29        Cedarhurst only cites to Faulkner and County Commissioners as authority for its claim that
       it has standing to seek an injunction against the defendants. Again, as both cases involved writs
       of mandamus, they are not authoritative on the issue of standing to seek injunctive relief. Here,
       Cedarhurst has not established a personally substantive interest recognized by statute or
       common law that must be protected. Glazewski, 108 Ill. 2d at 254; Garner, 8 Ill. 2d at 159. We
       affirm the trial court court’s conclusion that Cedarhurst did not have standing to seek
       injunctive relief against the defendants.

¶ 30                                              Mandamus
¶ 31        To establish standing in a suit seeking a writ of mandamus, the complaining party must
       establish that there is a “sufficiently protectable interest pursuant to statute or common law
       which is alleged to be injured.” Hill v. Butler, 107 Ill. App. 3d 721, 725, 437 N.E.2d 1307,
       1311 (1982) (citing Retail Liquor Dealers Protective Ass’n of Illinois v. Schreiber, 382 Ill.
454, 459, 47 N.E.2d 462, 464 (1943)); see also People ex rel. Cermak v. Emmerson, 323 Ill.
561, 566, 154 N.E. 474, 476 (1926) (stating that a Cook County resident who was not affected
       by legislation regarding judicial nomination by party conventions in counties with fewer than
       300,000 inhabitants “has no right to complain” but that he did have standing with respect to
       legislation regarding Cook County judicial nominations). The claim must be specific and
       cannot be abstract. Hill, 107 Ill. App. 3d at 725. More recently, in McCann v. Dart, 2015 IL
       App (1st) 141291, ¶ 16, 30 N.E.3d 468, the complaining citizen claimed that, as a lifelong
       Illinois resident, he had standing to bring his mandamus suit. In response, the court stated that
       the right of a citizen to bring a mandamus action against a public official does not exist in a
       vacuum. Id. “ ‘Mandamus is an extraordinary remedy traditionally used to compel a public
       official to perform a purely ministerial duty.’ ” Id. (quoting Bremen Community High School
       District No. 228 v. Cook County Comm’n on Human Rights, 2012 IL App (1st) 112177, ¶ 14,
       981 N.E.2d 369). To establish the right to a writ of mandamus, the complaining party must
       establish the following: “(1) a clear, affirmative right to relief; (2) a clear duty of the public
       officer to act; and (3) clear authority in the public officer to comply.” Id. The court concluded
       that the plaintiff’s brief on appeal did not contain allegations supportive of standing because he
       did not allege a personal injury or legally cognizable interest. Id. ¶¶ 17-18.

                                                   -8-
¶ 32       Although there are situations where a complaining party is able to act for the public at large
       in seeking a writ of mandamus to compel some action by a public official or body as detailed in
       the two cases Cedarhurst cites, the facts in this case do not support Cedarhurst’s request.
       Faulkner, 203 Ill. at 277; County Commissioners, 11 Ill. at 208. Both cases stand for the theory
       that a concerned citizen can seek a writ of mandamus to compel a public official to perform a
       ministerial act. But, that potential ability to obtain a writ is only possible if the concerned
       citizen can also establish: “(1) a clear, affirmative right to relief; (2) a clear duty of the public
       officer to act; and (3) clear authority in the public officer to comply.” McCann, 2015 IL App
       (1st) 141291, ¶ 16.
¶ 33       Cedarhurst is not able to establish that there is a sufficiently protectable interest pursuant to
       statute or common law that would be damaged because the defendants were not in violation of
       any zoning ordinance or comprehensive plan then in effect. The Illinois Municipal Code
       provides that an official comprehensive plan and any amendment or addition to the plan is only
       effective if it is formally adopted by the municipality’s corporate authorities. 65 ILCS
       5/11-12-6 (West 2016). Without the municipality’s formal adoption, the plan is advisory only
       and “shall not be construed to regulate or control the use of private property in any way” unless
       a part of the comprehensive plan was implemented by a duly-enacted ordinance. Id. Cedarhurst
       contends that the mayor is in violation of his obligations to follow and enforce all laws and
       ordinances and to perform duties prescribed by law.1 Specifically, Cedarhurst argues that the
       mayor did not enforce and follow the 2000 comprehensive plan, which obligated the
       evaluation of developments near the regional airport. However, the 2000 comprehensive plan
       is no longer valid, as a revised version was adopted in 2014. Although Cedarhurst
       acknowledges these facts, it still argues that the mayor should have complied with his “duties”
       pursuant to the 2000 version. Cedarhurst’s argument lacks sound reasoning. The
       comprehensive plan is an advisory document and is not mandatory. Further, the 2000
       comprehensive plan at issue is no longer in effect. We affirm the trial court’s conclusion that
       Cedarhurst did not have standing to seek a writ of mandamus against the defendants.

¶ 34                                          CONCLUSION
¶ 35       Cedarhurst did not have standing to pursue its claims against the defendants. As this issue
       is dispositive, we do not reach the question of whether or not the defendants had a duty to act or
       whether Cedarhurst’s pleadings set forth potential viable causes of action. To the extent that
       our analysis varies from that of the trial court, as our review is de novo, a reviewing court may
       affirm the trial court’s decision on other grounds. Estate of Johnson v. Condell Memorial
       Hospital, 119 Ill. 2d 496, 502, 520 N.E.2d 37, 39 (1988).
¶ 36       For the reasons stated in this opinion, we affirm the trial court’s order dismissing
       Cedarhurst’s complaint.

¶ 37       Affirmed.




           1
            Cedarhurst does not appear to claim that the Village or any of the trustees is/are in violation of the
       cited ordinances and statutes.

                                                       -9-